Appeal by an employer and his insurance carrier from a decision and award to claimant of compensation for disability made by the Workmen’s Compensation Board. There was ample evidence to support the finding that the injuries which claimant sustained arose out of and in the course of his employment. (Matter of Gross v. Davey Tree Expert Go., 248 App. Div. 838, affd. 272 iST. T. 657.) Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Hill, P. J., Heffernan, Brewster, Russell and Deyo, JJ.